Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are pending in Instant Application.
No claim(s) is/are amended, new or cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Application No. 62/339,187 filed 05-20-2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03-09-2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 of application No. 16/813,219 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,608,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application recites limitations that are broader than the patent.


Instant Application:  16/813,219
Patent No. 10,608,912
1. A method of determining the presence of packet-forwarding errors within an IP network comprising a plurality of network-connected devices, the method comprising: 
receiving, at a software defined network device, an indication of a potential packet-forwarding error between a first and second device of the plurality of network-connected devices; 
injecting, by the software defined network device, a test packet at an ingress to the first device, the test packet comprising an initial ingress interface location identifying the first device, an alternate ingress interface location identifying the software defined network device and an egress interface location identifying the second device; and 
determining, by the software defined network device if the test packet is received at the second device. 















8. The method of claim 7, wherein the data packet is extracted prior to reaching the second network device.
1.  A method of for determining the presence of packet-forwarding errors 
within an IP network comprising a plurality of network-connected devices, the method comprising: 
receiving, at a software defined network controller, an 
indication of a potential packet-forwarding error between a first network 
device and a second network device of the plurality of network-connected 
devices, wherein the first and second network devices form at least a portion 
of a data path between a first host device and a second host device;  
reconfiguring, by the software defined network controller, a forwarding plane 
of the first network device, wherein the first network device comprises first 
and second ingress interfaces, and wherein the reconfigured forwarding plane 
implements a many-to-one mapping 
applied to data packets injected at the first ingress interface is also applied 
to data packets injected at the second ingress interface; 
 injecting, by the software defined network controller, a test packet at the second ingress interface to the first network device, wherein the software defined network controller is coupled to the first network device via the second ingress interface, wherein a header of the test packet includes data identifying the second host device as a destination of the test packet;  and 
determining, by the software defined network controller whether the test packet is received at the second network device, wherein the software defined network controller extracts the test packet prior to the test packet reaching the second host 
device.     
2. The method of claim 1 wherein data packets are transmitted among the plurality of network-connected devices using multiprotocol label switching. 
   2.  The method of claim 1 wherein data packets are transmitted among the 
plurality of network-connected devices using multiprotocol label switching.   
3. The method of claim 2 wherein the data packets are transmitted among the plurality of network-connected devices using a virtual private network.
3.  The method of claim 2 wherein the data packets are transmitted among 
the plurality of network-connected devices using a virtual private network. 
4. The method of claim 1 wherein at least one of the network-connected devices comprises a router.
  4.  The method of claim 1 wherein at least one of the network-connected devices comprises a router. 
5. The method of claim 1 wherein control-plane functions are provided by the software defined network device and forwarding-plane functions are provided by the plurality of network devices.
  5.  The method of claim 1 wherein control-plane functions are provided by 
the software defined network controller and forwarding-plane functions are 
provided by the plurality of network-connected devices. 
6. The method of claim 1 wherein determining if the test packet is received by at the second device comprises querying the second network element.
    6.  The method of claim 1 wherein determining if the test packet is 
received by at the second network device comprises querying the second network 
element. 
7. The method of claim 6 further comprising extracting, by the software network device, the test packet from its data path.
    7.  The method of claim 6 further comprising extracting, by the software 
network controller, the test packet from its data path. 
10. The method of claim 1 wherein one or more additional network devices sit along a data path between the first network device and the second network device.
  9.  The method of claim 1 wherein one or more additional network devices 
sit along a data path between the first network device and the second network 
device. 
11. A system for determining the presence of packet-forwarding errors within an IP network comprising a plurality of network-connected devices, the system comprising: 
at least one memory unit for storing computer-executable instructions; and at least one processing unit for executing the instructions stored in the memory, wherein execution of the instructions results in an instantiation of a virtual software network device controller, which when instantiated: 
receives an indication of a potential packet-forwarding error between a first and second device of the plurality of network-connected devices;
 injects a test packet at an ingress to the first device, the test packet comprising an initial ingress interface location identifying the first device, an alternate ingress interface location identifying the software defined network device and an egress interface location identifying the second device; and 
determines if the test packet is received at the second device. 








18. The method of claim 17, wherein the data packet is extracted prior to reaching the second network device.
10.  A system for determining the presence of packet-forwarding errors 
within an IP network comprising a plurality of network-connected devices, the 
system comprising: at least one memory unit for storing computer-executable 
instructions;  and at least one processing unit for executing the instructions 
stored in the memory, wherein execution of the instructions results in an 
instantiation of a virtual software defined network controller, which when 
instantiated: 
receives an indication of a potential packet-forwarding error between a first network device and a second network device of the plurality of network-connected devices, wherein the first and second network devices form at least a portion of a data path between a first host device and a second host 
device;  reconfigures a forwarding plane of the first network device, wherein 

wherein the reconfigured forwarding plane implements a many-to-one mapping 
functionality whereby a forwarding rule applied to data packets injected at the 
first ingress interface is also applied to data packets injected at the second 
ingress interface;  
injects a test packet at the second ingress interface to the first network device, wherein the software defined network controller is 
communicatively coupled to the first network device via the second ingress 
interface, wherein a header of the test packet includes data identifying the 
second host device as a destination of the test packet;  
determines whether the test packet is received at the second network device;  and 
extracts the test packet prior to the test packet reaching the second host device. 
12. The system of claim 11 wherein data packets are transmitted among the plurality of network-connected devices using multiprotocol label switching.
    11.  The system of claim 10 wherein data packets are transmitted among the 
plurality of network-connected devices using multiprotocol label switching. 
13. The system of claim 12 wherein the data packets are transmitted among the plurality of network-connected devices using a virtual private network. 
12.  The system of claim 11 wherein the data packets are transmitted among 
the plurality of network-connected devices using a virtual private network. 
14. The system of claim 11 wherein at least one of the network-connected devices comprises a router.
  13.  The system of claim 10 wherein at least one of the network-connected 
devices comprises a router. 
15. The system of claim 11 wherein the virtual software network device controller provides control-plane functions and forwarding-plane functions are provided by the plurality of network devices.
    14.  The system of claim 10 wherein the virtual software defined network 
controller provides control-plane functions and forwarding-plane functions are provided by the plurality of network-connected devices. 
16. The system of claim 11 wherein the virtual software network device controller queries the second network element to determine if the test packet is received by at the second device.
15.  The system of claim 10 wherein the virtual software defined network 
controller queries the second network element to determine if the test packet 
is received by at the second network device. 
17. The system of claim 16 wherein the virtual software network device controller extracts the test packet from its data path.
16.  The system of claim 15 wherein the virtual software defined network 
controller extracts the test packet from its data path. 
19. The system of claim 17 wherein the data packet is extracted from the second network device.
17.  The system of claim 16 wherein the data packet is extracted from the 
second network device. 
20. The system of claim 11 wherein one or more additional network devices sit along a data path between the first network device and the second network device.
   18.  The system of claim 10 wherein one or more additional network devices 
sit along a data path between the first network device and the second network 
device.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2012/0106358 issued to Chandan Mishra (hereinafter “R. Mishra”) et al. in view of US Patent No. 8,619,599 issued to Even and in further view of US Patent Publication No. 2014/0169158 issued to Ramesh Mishra (hereinafter “C. Mishra”) et al.

Regarding claim 1, C. Mishra teaches a method of determining the presence of packet-forwarding errors within an IP network comprising a plurality of network-connected devices (¶12, switch provisioned with fault monitoring module; ¶13, fault monitoring to detect, isolate, and/or correct malfunctions in a network, reporting error conditions), the method comprising: 
receiving, an indication between a first and second device of the plurality of network-connected devices (¶12, ¶33, fault monitoring activity by a first switch to exercise switching paths; ¶42, return report to originating switch; ¶45, proactive fault monitoring modules facilitated by switches);
injecting, by the software defined network device, a test packet at an ingress to the first device, the test packet comprising an initial ingress interface location identifying the first device (Fig. 4A, Item 42; ¶33, fault monitoring activity may begin at step 110 in FIG. 4B, where switch #1 requests a list of flow parameters to exercise the switching paths. More specifically, the request is sent to the next hop switch; ¶29, links can be tested by utilizing two paths out of the eight potential paths. FIG. 2 illustrates a set of links 40, 42, 44, and 46, which reflect links being employed for fault monitoring in the network. More specifically, switching from one ingress port to other egress port can be checked by testing four paths (e.g., ace, ade, bcf, bdf); ¶34, flow parameters that contain port information); and 
determining, by the software defined network device if the test packet is received at the second device (Fig. 4B, Item 150; ¶35, switch #3 can communicate some type of acknowledgment, indicating that it has received these four packets from switch #1, […], step 160 in FIG. 4B, switch #2 can test the switching paths through switch #3. The results of this testing by switch #2 can be reported back to switch #1).
C. Mishra does not explicitly indicate the packets are packet-forwarding error.
(Col. 3 ll. 31-36, packet-processing device sends test packets to detect errors such as packet-forwarding errors).
It would have been obvious at the time of invention to combine the teachings of C. Mishra’s fault monitoring system packets to be improved by Even’s packet-forwarding error packets in order to determine the fitness of the packet-processing device based on the received test information (Even, see Col. 3 ll. 40-45).
C. Mishra does not explicitly indicate that the device is a software-defined network device and an alternate ingress interface location identifying the software defined network device and an egress interface location identifying the second device.
However, R. Mishra teaches that the device is a software-defined network device (Fig. 2 Item 201; ¶48, SDN controller implements control plane directs communication between switches; ¶51, controller can include a set of ingress ports and egress ports) and an alternate ingress interface location identifying the software defined network device and an egress interface location identifying the second device (¶60, shortest path module calculates a shortest path between each ingress switch and egress switch, a group identifier module is created by the switch configuration module for each switch written to the group table of each ingress switch along with each push egress switch).
It would have been obvious at the time of invention to combine the teachings of C. Mishra’s fault monitoring system packets to be improved by R. Mishra’s software controller device to perform processing of packets as they are sent to switches while maintaining and managing the receipt and transmission of control and data packets for the controller (R. Mishra, see ¶51).

Regarding claim 11, C. Mishra teaches a system for determining the presence of packet-forwarding errors within an IP network comprising a plurality of network-connected devices, the system comprising: 
 (¶12, memory); and 
at least one processing unit for executing the instructions stored in the memory (¶44, processor), wherein execution of the instructions results in an instantiation of a virtual software network device controller (¶16, proactive fault monitoring based on VLAN), which when instantiated: 
receives an indication between a first and second device of the plurality of network-connected devices (¶12, ¶33, fault monitoring activity by a first switch to exercise switching paths; ¶42, return report to originating switch; ¶45, proactive fault monitoring modules facilitated by switches); 
 injects a test packet at an ingress to the first device, the test packet comprising an initial ingress interface location identifying the first device (Fig. 4A, Item 42; ¶33, fault monitoring activity may begin at step 110 in FIG. 4B, where switch #1 requests a list of flow parameters to exercise the switching paths. More specifically, the request is sent to the next hop switch; ¶29, links can be tested by utilizing two paths out of the eight potential paths. FIG. 2 illustrates a set of links 40, 42, 44, and 46, which reflect links being employed for fault monitoring in the network. More specifically, switching from one ingress port to other egress port can be checked by testing four paths (e.g., ace, ade, bcf, bdf); ¶34, flow parameters that contain port information); and 
determines if the test packet is received at the second device (Fig. 4B, Item 150; ¶35, switch #3 can communicate some type of acknowledgment, indicating that it has received these four packets from switch #1, […], step 160 in FIG. 4B, switch #2 can test the switching paths through switch #3. The results of this testing by switch #2 can be reported back to switch #1). 
C. Mishra does not explicitly indicate the packets are packet-forwarding error.
However, Even teaches packets are packet-forwarding error (Col. 3 ll. 31-36, packet-processing device sends test packets to detect errors such as packet-forwarding errors).
It would have been obvious at the time of invention to combine the teachings of C. Mishra’s fault monitoring system packets to be improved by Even’s packet-forwarding error packets in order to determine the fitness of the packet-processing device based on the received test information (Even, see Col. 3 ll. 40-45).
C. Mishra does not explicitly indicate that the device is a software-defined network device and an alternate ingress interface location identifying the software defined network device and an egress interface location identifying the second device.
However, R. Mishra teaches that the device is a software-defined network device (Fig. 2 Item 201; ¶48, SDN controller implements control plane directs communication between switches; ¶51, controller can include a set of ingress ports and egress ports) and an alternate ingress interface location identifying the software defined network device and an egress interface location identifying the second device (¶60, shortest path module calculates a shortest path between each ingress switch and egress switch, a group identifier module is created by the switch configuration module for each switch written to the group table of each ingress switch along with each push egress switch).
It would have been obvious at the time of invention to combine the teachings of C. Mishra’s fault monitoring system packets to be improved by R. Mishra’s software controller device to perform processing of packets as they are sent to switches while maintaining and managing the receipt and transmission of control and data packets for the controller (R. Mishra, see ¶51).

Regarding claim 2, C. Mishra teaches the method of claim 1, wherein data packets are transmitted among the plurality of network-connected devices using multiprotocol label switching (¶19, when there are multiple paths present in the IP network. RFC 4379 provides a mechanism (e.g., implemented in MPLSTrace) for testing multiple label switched paths (LSPs) between a source and a destination by using a modification of the IP traceroute utility, where the router at each hop provides information on how its downstream paths toward a particular destination can be exercised. Subsequently, the ingress can send MPLS ping requests that exercise these paths). 
The system of claim 12 is rejected for the same reasons set forth in the rejection for the method of claim 2.

Regarding claim 3, C. Mishra teaches the method of claim 2, wherein the data packets are transmitted among the plurality of network-connected devices using a virtual private network (¶28, Network 20 can be any type of switching network (e.g., TRILL, DCE, CE, etc.) in particular implementations of the present disclosure. The network offers a communicative interface between network elements (e.g., switches, bridges, gateways, etc.) and may be any IP network, local area network (LAN), virtual LAN (VLAN), wireless LAN (WLAN), metropolitan area network (MAN), wide area network (WAN), extranet, Intranet, virtual private network (VPN), or any other appropriate architecture or system that facilitates communications in a network environment).
The system of claim 13 is rejected for the same reasons set forth in the rejection for the method of claim 3.

Regarding claim 4, C. Mishra teaches the method of claim 1, wherein at least one of the network-connected devices comprises a router (¶26, network elements that route or that switch (or that cooperate with each other in order to route or switch) traffic and/or packets in a network environment. As used herein in this Specification, the term `network element` is meant to encompass switches, routers, gateways, bridges, loadbalancers, firewalls, inline service nodes, proxies, servers, processors, modules, or any other suitable device, component, element, or object operable to exchange information in a network environment). 
The system of claim 14 is rejected for the same reasons set forth in the rejection for the method of claim 4.

Regarding claim 5, C. Mishra teaches the method of claim 1.
However, R. Mishra teaches wherein control-plane functions are provided by the software defined network device and forwarding-plane functions are provided by the plurality of network devices (¶48, SDN controller implements a control plane; ¶51-56, controls forwarding of packets, implements functions of controller).
It would have been obvious at the time of invention to combine the teachings of C. Mishra’s fault monitoring system to be improved by R. Mishra’s software controller device to perform processing of packets as they are sent to switches while maintaining and managing the receipt and transmission of control and data packets for the controller (R. Mishra, see ¶51).
The system of claim 15 is rejected for the same reasons set forth in the rejection for the method of claim 5.

Regarding claim 6, C. Mishra teaches the method of claim 1, wherein determining if the test packet is received by at the second device comprises querying the second network element (¶23, results of test are aggregated and sent back to appropriate node; ¶31, each switch tests the switching paths of the next hop switch involved in the ECMPs toward the end destination. This can be accomplished by sending packets (with varying flows) having a TTL=2. The second hop switch can respond with the TTL expiry message. If the originating switch does not receive the TTL expiry message for the test packets it has sent, then it can assume a failure condition is present, and report this failure back to the previous switch in the network). 


Regarding claim 7, C. Mishra teaches the method of claim 6, extracting, the test packet from its data path (¶34, Note that the flow parameters could simply be a list of MAC addresses that can exercise switching paths towards links c and d. In other embodiments, the flow parameters could include other network characteristics (e.g., current load, latency characteristics, processing capacity, port information, device information, bandwidth utilization, routing information, network provisioning data, etc.)).
C. Mishra does not explicitly indicate that the device is a software-defined network device.
However, R. Mishra teaches that the device is a software-defined network device (Fig. 2 Item 201; ¶48, SDN controller implements control plane directs communication between switches).
It would have been obvious at the time of invention to combine the teachings of C. Mishra’s fault monitoring system packets to be improved by R. Mishra’s software controller device to perform processing of packets as they are sent to switches while maintaining and managing the receipt and transmission of control and data packets for the controller (R. Mishra, see ¶51).

The system of claim 17 is rejected for the same reasons set forth in the rejection for the method of claim 7.

Regarding claim 8, C. Mishra teaches the method of claim 7, wherein the data packet is extracted prior to reaching the second network device (¶31, FIG. 3 can effectively monitor the switching capability of the next switch in the network (toward the destination). More specifically, each switch tests the switching paths of the next hop switch involved in the ECMPs toward the end destination. This can be accomplished by sending packets (with varying flows) having a TTL=2. The second hop switch can respond with the TTL expiry message).
The system of claim 18 is rejected for the same reasons set forth in the rejection for the method of claim 8.

Regarding claim 9, C. Mishra teaches the method of claim 7, wherein the data packet is extracted from the second network device (¶35, FIG. 4B, switch #3 can communicate some type of acknowledgment, indicating that it has received these four packets from switch #1. After receiving a TTL expiry message for the four packets, switch #1 can wait for the results from switch #2. From this point, switch #1 can use this information to make intelligent decisions about which links are operational and which links may be problematic in the network. The process can end at this juncture, or alternatively switch #2 can repeat this protocol. For example, at step 160 in FIG. 4B, switch #2 can test the switching paths through switch #3. The results of this testing by switch #2 can be reported back to switch #1. In particular implementations, the fault monitoring would terminate at the destination node. In the particular example of FIG. 4A, the fault monitoring would stop at switch #4).
The system of claim 19 is rejected for the same reasons set forth in the rejection for the method of claim 9.

Regarding claim 10, C. Mishra teaches the method of claim 1, wherein one or more additional network devices sit along a data path between the first network device and the second network device (¶12, Switches 12, 14, 16, and 18 can be coupled together via any suitable communication link (wired, optical, wireless, etc.), where the switches can use these links in order to exchange packets, frames, datagrams, etc. In the particular example of FIG. 1, the links are labeled a-f, while each of switches 12, 14, 16, and 18 are labeled switch #1, switch #2, switch #3, and switch #4 respectively. Additionally, each of switches 12, 14, 16, and 18 are provisioned with a respective memory element 24a-d, a respective processor 26a-d, and a respective proactive fault monitoring module 22a-d). 
The system of claim 20 is rejected for the same reasons set forth in the rejection for the method of claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-270-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458